STATE OF HAWAI`I, Plaintiff-Appellee,
v.
YOSI ELHARAR, Defendant-Appellant.
No. 28371.
Intermediate Court of Appeals of Hawaii.
October 15, 2009.
On the briefs:
Earle A. Partington, for Defendant-Appellant.
Anne K. Clarkin, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
NAKAMURA, C.J., WATANABE, and LEONARD, JJ.
Defendant-Appellant Yosi Elharar (Elharar) appeals from the judgment entered by the District Court of the First Circuit, Honolulu Division (district court)[1] on December 14, 2006 (Judgment), convicting and sentencing him for Street Solicitation of Prostitution in Waik in violation of Hawaii Revised Statutes (HRS) § 712-1207(1) (Supp. 2008)[2] (Street Solicitation).
Elharar raises two arguments on appeal: (1) the district court erred in holding that HRS § 712-1207 applies to persons who solicit prostitutes, as well as prostitutes; and (2) there was insufficient evidence, as a matter of law, for the district court to conclude that Elharar was guilty of Street Solicitation.
In light of our recent opinion in State v. Espinosa, 120 Hawai`i 478, 210 P.3d 1 (App. 2009), we agree with Elharar's first argument. Accordingly, we reverse the Judgment. Our disposition of Elharar's first argument on appeal renders it unnecessary to reach Elharar's second argument.
NOTES
[1]  The Honorable Fa`auuga To`oto`o presided.
[2]  HRS § 712-1207 provides currently, as it did at the time Elharar-allegedly committed Street Solicitation, in relevant part, as follows:

Street solicitation of prostitution; designated areas. (1) It shall be unlawful for any person within the boundaries of Waikiki and while on any public property, to offer or agree to engage in sexual conduct with another person in return for a fee.